Citation Nr: 1621471	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-10 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968. 

The claims for service connection for prostate cancer and for sleep apnea come before the Board of Veterans' Appeals  (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The New Orleans, Louisiana, RO has  jurisdiction over the case.  

In a March 2015 rating decision, the claim for service connection for right ear hearing loss was denied by the RO in New Orleans, Louisiana.  In April 2015, the Veteran expressed disagreement with that denial.  As will be discussed below, a Statement of the Case has not been provided as to that issue following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The Veteran indicated in his February 2010 substantive appeal (VA Form 9) that he wished to testify at a Board hearing before a Veterans Law Judge sitting at the local VA office.  Subsequently, he was informed in June 2011 and July 2011 letters that his requested Board hearing had been scheduled for August 2011.  However, in July 2011 and August 2011 communications, he indicated that he would be unable to attend such hearing and requested that his claim be adjudicated on the record.  In September 2011 written correspondence, he reiterated that he wished to withdraw his request for a Board hearing.  38 C.F.R. § 20.704(e) (2015).

In December 2014, the Board remanded the issues of entitlement to service connection for prostate cancer and for sleep apnea for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for tinnitus has been raised by the record in an April 2015 statement (via a VA form 21-0958), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for right ear hearing loss is  addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

Prostate cancer and sleep apnea were not manifested during service, were not manifested within a year of separation from service, and the only medical opinions to address the etiology weighs against each of the claims.


CONCLUSIONS OF LAW

1. The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Veteran received notification prior to the initial AOJ decision through a notice letter in October 2007.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal and those examinations are adequate.  Even though the RO sent an email to the June 2015 VA examiner to elaborate on his rationale and clarify his reasoning for his opinions, the Board finds that the June 2015 VA examiner, in fact, provided very thorough, detailed, and clearly explained rationales for his findings, the basis for such findings, and the opinions provided therein.   Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2015).  The provisions of 38 C.F.R. § 3.303(b)  have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which includes prostate cancer, but does not include sleep apnea.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends his prostate cancer and sleep apnea were caused by his active duty service, specifically as a result of field exercises, training maneuvers, and/or time spent in a gas chamber.  His representative further argued in May 2010 that the Veteran's prostate cancer was due to environmental exposures while in the military, to include the gas chamber, and chemical-related incidents related to his field exercises and training maneuvers performed in Germany.  He further alleged that the Veteran's initial sleep apnea onset was while in the military as he started having signs and symptoms of the condition toward the end of his service. 

Service treatment records (STRs) reflect that the Veteran was treated for an upper respiratory infection in March 1966 and, at the time of his separation examination in January 1968, it was noted that the Veteran had pyuria.  VA examinations in January 1990, January 1999, and December 2001 are negative for symptoms, findings, or diagnosis of prostate cancer or sleep apnea.  Post-service VA medical treatment records reflect a diagnosis of prostate cancer in December 2005 and sleep apnea in May 2007.

In June 2015 VA prostate cancer and sleep apnea examination reports, the VA examiner noted a review of the claims file and an in-person examination of the Veteran, to include a discussion of pertinent evidence.  

With regard to the Veteran's diagnosed prostate cancer, he opined that it was not at least as likely as not that the Veteran's prostate cancer was related to his military service, to include his in-service treatment for pyuria and/or his field exercises, training maneuvers, and/or time spent in a gas chamber, to include any resultant chemical exposure.  The examiner noted that the Veteran's December 1965 induction examination indicated that there were no genitourinary issues or abnormal findings.  Urinalysis was normal, which suggest no pre-existing genitourinary condition.  A urinalysis in November 1967 was normal, with only 0-1 WBCs per high-powered field.  No RBCs noted.  This indicates no renal or urological condition.  The Veteran's January 1968 separation examination indicated there was no urinary history & pyuria noted on urinalysis without proteinuria or glycosuria.  It was indicated that the Veteran received treatment of this condition at special examination clinic.  Treated UTIs are conditions after treatment of the infection.  VA urinalysis laboratory findings from October 1989 to December 2001 are negative for UTI pyuria.   The examiner opined that this suggested that the Veteran's in-service pyuria was a temporary rather than a chronic condition.  

The examiner furthered that the December 2005 surgical pathology report confirmed a diagnosis of prostate cancer and that this diagnosis did not occur within the first year after military separation.  He noted that the Veteran's PSA levels did not become abnormal until March 2005.  This suggests an elevated PSA which was found to be etiologically related to prostate cancer was a new and separate condition with the majority of evidence not supporting a nexus linking an in-service compliant.  The examiner provided discussion of medical literature noting that 16 percent of men will be diagnosed with prostate cancer during their lifetime and the risk factors for developing prostate cancer, to include age and ethnicity.  He concluded that temporary pyuria or UTI and military related training exercises are not risk factors for developing prostate cancer.  Neither is respiratory mask training with gas/chemical exposure a risk factor for developing this neoplasm, especially given that there is lack of evidence of untoward event being in a gas chamber and since the claimed chemical is also unknown.  He addressed that the Veteran believes that his disabilities could have come from field exercises, training maneuvers, or the gas chamber while stationed in Germany.  However, he found that the Veteran was not certified to make etiological attribution for the prostate cancer.  The majority of evidence does not support a nexus linking the prostate cancer to military service or event.  Therefore it is not at least as likely as not the Veteran's prostate cancer is related to his military service, to include his in-service treatment for pyuria, and/or his field exercises, training maneuvers, and/or time spent in a gas chamber, to include any resultant chemical exposure.  

With regard to the Veteran's diagnosed sleep apnea, the VA examiner opined that it was not at least as likely as not that the Veteran's sleep apnea was related to his military service, to include his in-service treatment for an upper respiratory infection, his field exercises, training maneuvers, and/or time spent in a gas
chamber, to include any resultant chemical exposure.  He noted that the Veteran's December 1965 induction examination indicated that the Veteran had no sleep, pulmonary, ENT issues, and no related abnormal physical examination findings.  Service treatment records in March 1966 indicated that the Veteran had a three-day hospital admission for an upper respiratory infection treatment.  His January 1968 separation examination reflected that the Veteran did not have sleep issues.  He had a history of sore throat with no significant abnormalities and no related abnormal physical examination findings.  His weight was 173 pounds.  A November 1967 chest x-ray was normal. The examiner stated that this suggests there was no ongoing or chronic upper respiratory infection condition or residual.  A January 1990 VA examination reflects that there was no sleep, ENT, or pulmonary
complaints, diagnosis, or related abnormal physical examination findings.   A chest x-ray indicated that there was no ongoing or active cardiopulmonary disease, which the examiner opined suggested that the upper respiratory infection which occurred during military service was a temporary condition without residual.  A December 2001 VA examination report indicated that there was no history, complaint or finding of sinusitis with normal sinus radiographic studies and weight of 208 pounds.  The examiner stated that this suggested there was no chronic rhino sinusitis condition at this time.  December 2001 VA sinus radiographic studies 12/19/2001 indicated normal paranasal sinuses.  The VA examiner concluded that these studies would not suggest a chronic ENT condition to cause or contribute to OSA.

A December 2007 VA sleep clinic consultation report indicated that the Veteran
had a BMI of 31.4 with loud snoring and breathing pauses during sleep, neck size was greater than17 inches, with no symptoms or findings of nasal obstruction, and an Epworth sleep score of 11/24.  A May 2007 VA sleep disorder procedure note indicated that the Veteran underwent a sleep study and was assessed with severe obstructive sleep apnea (OSA).  The examiner stated that this diagnosis of OSA did not occur within the first year after military separation.

The examiner explained, with a discussion of and citation to pertinent medical literature, that OSA occurs when the brain sends the signal to the muscles and the muscles make an effort to take a breath, but they are unsuccessful because the upper-airway striated dilating muscles relax during sleep and the airway is or becomes obstructed and prevents an adequate flow of air.  Risk factors for developing OSA include male gender, increased BMI, age greater than 40, increased neck size, family history, GERD, nasal obstruction due to a deviated septum, allergies or sinus conditions and large tonsil or tongue causing OP airway compromise.  The VA examiner stated that the risk factors identified in this Veteran include gender, age, increased BMI at time of diagnosis, GERD, increased neck size, and anatomical airway changes related to weight gain.  He concluded that temporary URI, as noted in the service, is not a known etiological causative condition for developing OSA.  Further, he stated neither military training/field exercises or respirator mask training with gas/chemical exposure are risk factors for developing OSA, given that there is lack of evidence of untoward event related to
being in a gas chamber and since the claimed chemical of exposure is unknown.

In addressing the Veterans October 2007 statement, the examiner noted that the Veteran believed that his disabilities could have come from field exercises, training
maneuvers, or the gas chamber while stationed in Germany.  The examiner concluded that the Veteran is not certified to make an etiological attribution for obstructive sleep apnea.  

The VA examiner opined that the majority of evidence does not support a nexus
linking the current OSA to military service or event.  Therefore it is not at least as likely as not the Veteran's sleep apnea is related to his military service, to include his in-service treatment for an upper respiratory infection, his field exercises, training maneuvers, and/or time spent in a gas chamber, to include any resultant chemical exposure.

Having carefully considered the Veteran's claims in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against the claims for service connection for prostate cancer and sleep apnea.
Initially, there is no notation in the service treatment records that would suggest the onset of prostate cancer or sleep apnea, or any treatment thereof, during service, and there is no medical evidence to the contrary.  Significantly, on separation examination, the Veteran failed to indicate any complaints or symptoms and no findings of prostate cancer or sleep apnea were indicated.  In addition, because the post-service evidence of record shows that prostate cancer was not demonstrated until well after one year following his separation from his period active duty, there is no basis to establish service connection under the theories of direct service connection, continuity of symptomatology, or a year presumption.  38 C.F.R. §§ 3.303(a), 3.303(b), 3.303(d), and 3.309(a).  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).
What remains for consideration is whether or not in the absence of symptoms or diagnosis in service and/or continuity of symptoms of the Veteran's claimed prostate cancer and sleep apnea may nonetheless somehow otherwise be related to his service.  However, there is no medical evidence linking any of these diagnosed disorders to his military service years earlier, and the Veteran has not submitted any medical opinion that relates them to service/events therein.  See Hickson v. West, 12 Vet. App. 247 (1999).  Indeed, the only medical opinions of record are those provided by the June 2015 VA examiner who after a providing a detailed and thorough rationale, definitively concluded that neither the Veteran's post service diagnosed prostate cancer or sleep apnea was related to service or any events therein.  In support of his opinions, the examiner clearly relied on the Veteran's reported history, service treatment records, post service medical records, and a review of medical literature.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor his representative has  presented or identified any contrary medical opinions that supports the claims for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991)

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether prostate cancer and sleep apnea are related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's statements do not constitute competent medical evidence in support of his claims.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for prostate cancer and sleep apnea, and each of these claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer is denied.

Service connection for sleep apnea is denied.  


REMAND

As noted above, in April 2015, the Veteran submitted a timely notice of disagreement with a March 2015 rating decision that, in pertinent part, denied service connection for right ear hearing loss.  However, the AOJ has not issued a statement of the case addressing that issue.  Therefore, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issue of entitlement to service connection for right ear hearing loss.  Inform the Veteran of the requirements to perfect an appeal. If the Veteran perfects an appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


